EXHIBIT 10.1

 

FORM OF PURCHASE AGREEMENT

 

This Purchase Agreement (this “Agreement”), dated as of August 2, 2010, is by
and among LTC Properties, Inc, a Maryland corporation (the “Company”), each
Purchaser listed under the heading “Direct Purchasers” on Schedule A (each, a
“Direct Purchaser”), each Investment Adviser listed under the heading
“Investment Advisers” on the signature pages hereto (each, an “Investment
Adviser”) who is entering into this Agreement on behalf of itself (as to
paragraph 4 of this Agreement) and those Purchasers which are a fund or
individual or other investment advisory client of such Investment Adviser listed
under its respective name on Schedule B (each, a “Client”), and each
Broker-Dealer listed on Schedule C (each, a “Broker-Dealer”) which is entering
into this Agreement on behalf of itself (as to paragraph 5 of this Agreement)
and those Purchasers which are customers for which it has power of attorney to
sign listed under its respective name on Schedule C (each, a “Customer”).  Each
of the Customers, Direct Purchasers and Clients are referred to herein as
individually, a “Purchaser” and collectively, the “Purchasers”.

 

WHEREAS, the Purchasers desire to purchase from the Company (or their Investment
Advisers and Broker-Dealers desire to purchase on their behalf from the
Company), and the Company desires to issue and sell to the Purchasers up to an
aggregate of 1,970,000 shares (such number of shares actually sold pursuant to
this Agreement, the “Capital Shares”) of the Company’s Common Stock, par value
$0.01 per share (the “Common Stock”), with the number of Capital Shares acquired
by each Purchaser set forth opposite the name of such Purchaser on Schedule A,
Schedule B or Schedule C, as the case may be.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:

 

1.             Purchase and Sale.  Subject to the terms and conditions hereof,
the Investment Advisers and the Broker-Dealers (on behalf of Purchasers which
are Clients and Customers, respectively) and the other Purchasers hereby
severally and not jointly agree to purchase from the Company, and the Company
agrees to issue and sell to the several Purchasers, the number of Capital Shares
set forth next to such Purchaser’s name on Schedule A, Schedule B or Schedule C,
as the case may be, at a price per share of $24.70 for an aggregate purchase
amount in an amount as set forth on Schedule D hereof (the “Purchase Price”) at
the Closing (as defined below).

 

2.             Representations and Warranties of Purchaser.  Each Purchaser
represents and warrants with respect to itself that:

 

(a)           Due Authorization.  Such Purchaser has full power and authority to
enter into this Agreement and is duly authorized to purchase the Capital Shares
in the amount set forth opposite its name on Schedule A, Schedule B or Schedule
C, as the case may be.  This Agreement has been duly authorized by such
Purchaser and duly executed and delivered by or on behalf of such Purchaser. 
This Agreement constitutes a legal, valid and binding agreement of such
Purchaser, enforceable against such Purchaser in accordance

 

--------------------------------------------------------------------------------


 

with its terms except as may be limited by (i) the effect of bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights or remedies of creditors or (ii) the effect of general
principles of equity, whether enforcement is considered in a proceeding in
equity or at law and the discretion of the court before which any proceeding
therefor may be brought (the “Enforceability Exceptions”).

 

(b)           Base Prospectus and Prospectus Supplement. Such Purchaser has
received a copy of the Company’s Base Prospectus dated June 9, 2010 and the
Prospectus Supplement dated August 2, 2010 (each as defined below).

 

(c)           Ownership of Excess Shares of Capital Stock.  For U.S. income tax
purposes, as of the date hereof and after giving effect to the transaction
contemplated hereby, such Purchaser, together with its subsidiaries and
affiliates, does not own directly or indirectly more than 9.8% in number of
shares or value, whichever is more restrictive, of the issued and outstanding
capital stock of the Company.  Purchaser expressly acknowledges that the
provisions of the Company’s Articles of Incorporation, as amended or
supplemented and restated (the “Charter”), contain limitations on the
Purchaser’s ownership of the Company’s capital stock, which, among other things,
prohibit the direct or indirect ownership by Purchaser (together with its
subsidiaries and affiliates) of more than 9.8% in number of shares or value,
whichever is more restrictive, of the Company’s outstanding capital stock and,
in the event the shares of capital stock acquired by Purchaser pursuant to this
Agreement or otherwise exceed such limits, give the Company certain repurchase
rights on the terms set forth in the Company’s Charter and result in the
conversion of certain shares of capital stock held by the Purchaser into excess
stock which will be held for the benefit of a charitable beneficiary on the
terms set forth in the Company’s Charter.

 

3.             Representations and Warranties of Company.  The Company
represents and warrants that:

 

(a)           The Company meets the requirements for use of Form S-3 under the
Securities Act of 1933, as amended (the “Act”) and has prepared and filed with
the Securities and Exchange Commission (the “SEC”) a registration statement
(File Number 333-167433) relating to securities, including the Capital Shares,
on Form S-3, including a related Base Prospectus, for registration under the Act
of the offering and sale of certain securities, including the Capital Shares.
Such Registration Statement (as defined below), including any amendments thereto
filed prior to the date hereof, has been declared effective by the SEC and no
stop order suspending the effectiveness of the Registration Statement or any
part thereof has been issued or is in effect and no proceeding for that purpose
has been initiated or threatened by the SEC, and no notice of objection of the
SEC to the use of the Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(1) under the Act has been received by the
Company. The Company has paid the required SEC filing fees relating to the
Capital Shares. The Company has filed with the SEC the Prospectus Supplement
relating to the Capital Shares in accordance with Rule 424(b).  As filed and as
delivered to CSCA Capital Advisors, LLC, in its capacity as placement agent (the
“Placement Agent”) on the date hereof, the Prospectus contains all

 

2

--------------------------------------------------------------------------------


 

information required by the Act and the rules thereunder and  no order
preventing or suspending the use of the Prospectus or any Issuer Free Writing
Prospectus has been issued by the SEC. The Registration Statement, at the date
hereof meets the requirements set forth in Rule 415(a)(1)(x). The initial
effective date of the Registration Statement was not earlier than the date three
years before the date hereof.  “Registration Statement” shall mean the
registration statement referred to above, including exhibits and financial
statements, schedules and any prospectus supplement relating to the Capital
Shares that is filed with the SEC pursuant to Rule 424(b) and deemed part of
such registration statement pursuant to Rule 430B, as amended at the date hereof
and, in the event any post-effective amendment thereto becomes effective, shall
also mean such registration statement as so amended.  “Base Prospectus” shall
mean the base prospectus referred to above contained in the Registration
Statement at the date hereof.  “Prospectus Supplement” shall mean the most
recent prospectus supplement relating to the Capital Shares that was first filed
pursuant to Rule 424(b) at or prior to the date hereof.  “Prospectus” shall mean
the Base Prospectus, as supplemented by the most recent Prospectus Supplement
that was filed pursuant to Rule 424(b) prior to the date hereof.  Any reference
herein to the Registration Statement, the Base Prospectus, the Prospectus
Supplement or the Prospectus shall be deemed to refer to and include the
documents incorporated by reference therein pursuant to Item 12 of Form S-3
which were filed under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), on or before the effective date of the Registration Statement
or the issue date of the Base Prospectus, the Prospectus Supplement or the
Prospectus, as the case may be; and any reference herein to the terms “amend,”
“amendment” or “supplement” with respect to the Registration Statement, the Base
Prospectus, the Prospectus Supplement or the Prospectus shall be deemed to refer
to and include the filing of any document under the Exchange Act after the
effective date of the Registration Statement or the issue date of the Base
Prospectus, the Prospectus Supplement or the Prospectus, as the case may be,
deemed to be incorporated therein by reference.

 

(b)           Since the date as of which information is given in the
Registration Statement and the Prospectus, except as otherwise stated therein,
(i) there has been no material adverse change or any development which could
reasonably be expected to give rise to a prospective material adverse change in
or affecting the condition, financial or otherwise, or in the earnings, business
affairs or, to the Company’s knowledge, business prospects of the Company and
the subsidiaries of the Company, if any (the “Subsidiaries”), considered as one
enterprise, whether or not arising in the ordinary course of business,
(ii) there have been no transactions entered into by the Company or any of its
Subsidiaries, other than those in the ordinary course of business, which are
material with respect to the Company and its Subsidiaries considered as one
enterprise, and (iii) other than regular quarterly dividends, there has been no
dividend or distribution of any kind declared, paid or made by the Company on
any class of its shares of equity securities.  The Registration Statement
complies in all material respects with the applicable requirements of the Act
and the Exchange Act and the respective rules thereunder (including the filing
of any required exhibits thereto) and does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein not misleading; and on the
date of any filing pursuant to Rule 424(b), on the date hereof and at all times
during which a prospectus is required by the Act to be

 

3

--------------------------------------------------------------------------------


 

delivered (whether physically or through compliance with Rule 172 or any similar
rule) in connection with any offer or sale of Capital Shares, the Prospectus
(together with any supplement thereto) has complied and complies on the date
hereof in all material respects with the applicable requirements of the Act and
the Exchange Act and the respective rules thereunder (the “Regulations”)
(including the filing of any required exhibits thereto) and does not include any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The statements in the Prospectus and any
document that is incorporated by reference therein under the headings “Risk
Factors—Congress and the States Have Enacted Health Care Reform and Budget
Measures,” “Risk Factors—Provisions in Our Articles of Incorporation May Limit
Ownership of Shares of Our Capital Stock,” “Risk Factors—Certain provisions of
Maryland law and our Charter and Bylaws could hinder, delay or prevent changes
in control,” “General Description of the Offered Securities,” “Description of
Debt Securities,” “Description of Our Common Stock,” “Description of Our
Preferred Stock,” “Restrictions on Ownership and Transfer,” “Certain Provisions
of Maryland Law and of Our Charter and Bylaws,” “Business—Government
Regulation,” “Business—Legislative Developments” and “Business—Taxation of Our
Company” and insofar as such statements summarize legal matters, agreements,
documents or proceedings discussed therein, are accurate summaries or
descriptions thereof in all material respects.

 

(c)           The Company has been duly organized as a corporation and is
validly existing in good standing under the laws of the State of Maryland.  Each
of the Subsidiaries of the Company has been duly organized and is validly
existing in good standing under the laws of its jurisdiction of organization. 
Each of the Company and its Subsidiaries has the required power and authority to
own and lease its properties and to conduct its business as described in the
Prospectus; and each of the Company and its Subsidiaries is duly qualified to
transact business in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure to so qualify would not have a material
adverse effect on the condition, financial or otherwise, or the earnings,
business affairs or, to the Company’s knowledge, business prospects of the
Company and its Subsidiaries considered as one enterprise.

 

(d)           As of the date hereof, the authorized capital stock of the Company
consists of 45,000,000 shares of Common Stock, par value $0.01 per share of
which 23,799,484 shares of Common Stock were outstanding (without giving effect
to any Capital Shares issued or to be issued as contemplated by this Agreement),
and 15,000,000 shares of preferred stock, par value $0.01 per share (the
“Preferred Stock”, and together with the Common Stock, the “Securities”), of
which 2,000,000 shares have been designated as 8.5% Series C Cumulative
Convertible Preferred Stock, par value $0.01 per share, $19.25 liquidation value
per share of which 2,000,000 shares are issued and outstanding shares (the
“Series C Preferred Stock”),  2,200,000 shares have been designated as 8.5%
Series E Cumulative Convertible Preferred Stock, par value $0.01 per share, $25
liquidation value per share, of which 37,816 shares are issued and outstanding
shares (the “Series E Preferred Stock”) and 6,640,000 shares have been
designated as 8.0% Series F Cumulative

 

4

--------------------------------------------------------------------------------


 

Preferred Stock par value $0.01 per share, $25 liquidation value per share, of
which 5,894,216 shares of the Series F Preferred Stock are issued and
outstanding shares(the “Series F Preferred Stock”).  The issued and outstanding
shares of the Company have been duly authorized and validly issued and are fully
paid and non-assessable; the Securities have been duly authorized, and when
issued in accordance with the terms of the Company’s Charter and delivered as
contemplated hereby, will be validly issued, fully paid and non-assessable and
will be listed, subject to notice of issuance, on the New York Stock Exchange,
effective as of the Closing; the Common Stock, and the Series C Preferred Stock,
the Series E Preferred Stock and the Series F Preferred Stock of the Company
conform to all statements relating thereto contained in the Prospectus; and the
issuance of the Securities is not subject to preemptive or other similar rights.

 

(e)           Neither the Company nor any of its Subsidiaries is in violation of
its organizational documents or in default in the performance or observance of
any obligation, agreement, covenant or condition contained in any material
contract, indenture, mortgage, loan agreement, note, lease or other instrument
or agreement to which the Company or any of its Subsidiaries is a party or by
which it or any of them are bound, or to which any of the property or assets of
the Company or any of its Subsidiaries is subject, except where such violation
or default would not have a material adverse effect on the condition, financial
or otherwise, or the earnings, business affairs or, to the Company’s knowledge,
business prospects of the Company and its Subsidiaries considered as one
enterprise; and the execution, delivery and performance of this Agreement, and
the issuance and delivery of the Capital Shares and the consummation of the
transactions contemplated herein have been duly authorized by all necessary
action and will not conflict with or constitute a material breach of, or
material default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any material property or assets of the Company or any
of its Subsidiaries pursuant to, any material contract, indenture, mortgage,
loan agreement, note, lease or other instrument or agreement to which the
Company or any of its Subsidiaries is a party or by which it or any of them are
bound, or to which any of the property or assets of the Company or any of its
Subsidiaries is subject, nor will any such action result in any violation of the
provisions of the Charter, by-laws or other organizational documents of the
Company or any of its Subsidiaries or any law, administrative regulation or
administrative or court decree applicable to the Company.

 

(f)            Commencing with its taxable year ending December 31, 1992, the
Company has been organized and operated in conformity with the requirements for
qualification and taxation as a “real estate investment trust” under the
Internal Revenue Code of 1986, as amended (the “Code”), and its proposed method
of operation, as described in the Charter or Bylaws of the Company, the
Registration Statement and the Prospectus, will enable the Company to continue
to meet the requirements for qualification and taxation as a “real estate
investment trust” under the Code.

 

(g)           The Company is not required to be registered under the Investment
Company Act of 1940, as amended.

 

5

--------------------------------------------------------------------------------


 

(h)           No legal or governmental proceedings are pending to which the
Company or any of its Subsidiaries is a party or to which the property of the
Company or any of its Subsidiaries is subject that are required to be described
in the Registration Statement or the Prospectus and are not described therein,
and no such proceedings have been threatened against the Company or any of its
Subsidiaries or with respect to any of their respective properties that are
required to be described in the Registration Statement or the Prospectus and are
not described therein.

 

(i)            No authorization, approval or consent of or filing with any court
or United States federal or state governmental authority or agency is necessary
in connection with the sale of the Capital Shares hereunder, except such as may
be required under the Act or the Regulations or state securities laws or real
estate syndication laws.

 

(j)            The Company and its Subsidiaries possess such certificates,
authorities or permits issued by the appropriate state, federal or foreign
regulatory agencies or bodies necessary to conduct the business now conducted by
them, except where the failure to possess such certificates, authority or
permits would not have a material adverse effect on the condition, financial or
otherwise, or the earnings, business affairs or, to the Company’s knowledge,
business prospects of the Company and its Subsidiaries considered as one
enterprise.  Neither the Company nor any of its Subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would materially and
adversely affect the condition, financial or otherwise, or the earnings,
business affairs or, to the Company’s knowledge, business prospects of the
Company and its Subsidiaries considered as one enterprise, nor, to the knowledge
of the Company, are any such proceedings threatened or contemplated.

 

(k)           The Company has full power and authority to enter into this
Agreement, and this Agreement has been duly authorized, executed and delivered
by the Company and constitutes a legal, valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms except as
may be limited by the Enforceability Exceptions.

 

(l)            As of the dates set forth therein or incorporated by reference,
the Company and its Subsidiaries had good and marketable title or valid
leasehold interest to all of the properties and assets reflected in the audited
financial statements contained in the Prospectus, subject to no lien, mortgage,
pledge or encumbrance of any kind except (i) those reflected in such financial
statements, (ii) as are otherwise described in the Prospectus, (iii) as do not
materially adversely affect the value of such property or interests or interfere
with the use made or proposed to be made of such property or interests by the
Company and each of its Subsidiaries or (iv) those which constitute customary
provisions of mortgage loans secured by the Company’s properties creating
obligations of the Company with respect to proceeds of the properties,
environmental liabilities and other customary protections for the mortgagees.

 

6

--------------------------------------------------------------------------------


 

(m)          The Company and its Subsidiaries, and to the Company’s knowledge,
each tenant and each mortgagee, are (i) in compliance with any and all
applicable federal, state and local laws and regulations relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received and are in compliance with all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) have not received notice of any actual or
potential liability under any Environmental Laws, except where such
non-compliance with Environmental Laws, failure to receive required permits,
licenses or other approvals, or liability would not, individually or in the
aggregate, have a material adverse effect.  Neither the Company nor any of the
Subsidiaries has been named as a “potentially responsible party” under the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended.  To the Company’s knowledge, there have been no and are no
(i) aboveground or underground storage tanks; (ii) polychlorinated biphenyls
(“PCBs”) or PCB-containing equipment; (iii) asbestos or asbestos containing
materials; (iv) lead based paints; (v) mold or other airborne contaminants; or
(vi) dry-cleaning facilities in, on, under or about any property owned by the
Company or any of its Subsidiaries.

 

(n)           Neither the issuance, sale and delivery of the Capital Shares nor
the application of the proceeds thereof by the Company as described in the
Prospectus will cause the Company to violate or be in violation of Regulation T,
U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

 

(o)           The statements set forth in the Base Prospectus under the caption
“Description of Common Stock” in so far as such statements purport to summarize
provisions of laws or documents referred to therein, are correct in all material
respects and fairly present the information required to be presented therein.

 

4.             Representation and Warranties of the Investment Advisers.  To
induce the Company to enter into this Agreement, each of the Investment Advisers
hereby represents and warrants that:

 

(a)           It is an investment adviser duly registered with the SEC under the
Investment Advisers Act of 1940, as amended.

 

(b)           It has been duly authorized to act as investment adviser on behalf
of each Client on whose behalf it is signing this Agreement (as identified under
the name of such Investment Adviser on Schedule B hereto) and has the sole
authority to make the investment decision to purchase Capital Shares hereunder
on behalf of such Client.  An investment in the Capital Stock is a suitable
investment for each Client.

 

(c)           It has the power and authority to enter into and execute this
Agreement on behalf of each of the Clients listed under its name on Schedule B
hereto.

 

(d)           This Agreement has been duly authorized, executed and delivered by
it and, assuming it has been duly authorized, executed and delivered by the
Company, constitutes a legal, valid and binding agreement of such Investment
Adviser, enforceable against it in accordance with its terms except as may be
limited by the Enforceability Exceptions.

 

7

--------------------------------------------------------------------------------


 

(e)           It has received a copy of the Company’s Base Prospectus dated
June 9, 2010 and Prospectus Supplement dated August 2, 2010.

 

5.             Representation and Warranties of the Broker-Dealers.  To induce
the Company to enter into this Agreement, each Broker-Dealer represents and
warrants that:

 

(a)           It is duly registered and in good standing as a broker-dealer
under the Exchange Act and is licensed or otherwise qualified to do business as
a broker-dealer with the Financial Industry Regulatory Authority and in all
states in which it will offer any Capital Shares pursuant to this Agreement.

 

(b)           Assuming the Prospectus complies with all relevant provisions of
the Act in connection with the offer and sales of Capital Stock, each
Broker-Dealer will conduct all offers and sales of Capital Stock in compliance
with the Act, the Exchange Act and all rules and regulations promulgated
thereunder.

 

(c)           It has delivered a copy of the Prospectus to each Purchaser set
forth under its name on Schedule C hereto.

 

(d)           It has been granted a duly authorized power-of-attorney to execute
and deliver this Agreement on behalf of each Customer on whose behalf it is
signing this Agreement (as identified under the name of such Broker-Dealer on
Schedule C hereto) and such power has not been revoked.

 

(e)           This Agreement has been duly authorized, executed and delivered by
it and, assuming it has been duly authorized, executed and delivered by the
Company, constitutes a legal, valid and binding agreement of such Broker-Dealer,
enforceable against it in accordance with its terms except as may be limited by
the Enforceability Exceptions.

 

6.             Conditions to Obligations of the Parties.

 

(a)           The Purchasers’ several obligation to purchase the Capital Shares
shall be subject to the following conditions having been met:

 

(i)      the representations and warranties set forth in Section 3 of this
Agreement shall be true and correct with the same force and effect as though
expressly made at and as of the Closing,

 

(ii)     the Placement Agent shall have received an opinion from Ballard Spahr
LLP, special Maryland counsel to the Company, dated as of the date of the
Closing, addressed to the Placement Agent and the Purchasers substantially in
the form attached hereto as Exhibit A,

 

(iii)    the Placement Agent shall have received an opinion from Reed Smith LLP,
special securities counsel to the Company, dated as of the date of the Closing,
addressed to the Placement Agent and the Purchasers substantially in the form
attached hereto as Exhibit B,

 

8

--------------------------------------------------------------------------------


 

(iv)    the Placement Agent shall have received a comfort letter from Ernst &
Young LLP, Certified Public Accountants, dated as of the Closing, substantially
in the form attached hereto as Exhibit C, and

 

(v)     on the Closing Date, the Company shall have delivered to the Placement
Agent a certificate of the Chief Executive Officer and Chief Financial Officer
of the Company, dated as of the Closing Date, setting forth that each of the
representations and warranties contained in this Agreement shall be true on and
as of the Closing Date as if made as of the Closing Date and each of the
conditions and covenants contained herein shall have been complied with to the
extent compliance is required prior to Closing, and shall have delivered such
other customary certificates as the Placement Agent shall have reasonably
requested.

 

(b)           The Company’s obligation to issue and sell the Capital Shares
shall be subject to the following conditions having been met:

 

(i)      the representations and warranties set forth in Sections 2, 4 and 5 of
this Agreement shall be true and correct with the same force and effect as
though expressly made at and as of the Closing and

 

(ii)     the Settlement Agent (as defined below) shall have received payment in
full for the Purchase Price for the Capital Shares by federal wire of
immediately available funds, not less than the aggregate amount of $48,659,000
million prior to the payment of fees and expenses.

 

7.             Closing.  Provided that the conditions set forth in Section 6
hereto and the last sentence of this Section 7 have been met or waived at such
time, the transactions contemplated hereby shall be consummated on August 5,
2010, or at such other time and date as the parties hereto shall agree (each
such time and date of payment and delivery being herein called the “Closing”). 
At the Closing, settlement shall occur through Weeden & Co. LP (the “Settlement
Agent”), or an affiliate thereof, on a delivery versus payment basis through the
DTC ID System.

 

8.             Covenants.  The Company hereby covenants and agrees that subject
to all Purchasers consummating the purchase of the Capital Shares at the
Closing, the Company will use the proceeds of the offering contemplated hereby
as set forth under the caption “Use of Proceeds” in the Prospectus Supplement.

 

9.             Termination.  This Agreement may be terminated, and the
transactions contemplated hereby may be abandoned, by written notice promptly
given to the other parties hereto, at any time prior to the Closing by the
Company, on the one hand, or if the Closing shall not have occurred on or prior
to August 16, 2010 by any Purchaser on the other; provided that the Company or
such Purchaser, as the case may be, shall not be entitled to terminate this
Agreement pursuant to this Section 9 if the failure of Closing to occur on or
prior to such dates results primarily from such party itself having materially
breached any representation, warranty or covenant contained in this Agreement.

 

9

--------------------------------------------------------------------------------


 

10.           Notices.  Except as otherwise herein provided, all statements,
requests, notices and agreements shall be in writing and, if to the Purchasers,
shall be sufficient in all respects if delivered or sent by facsimile to
212-446-9181 or by certified mail to CSCA Capital Advisors, LLC, 280 Park
Avenue, New York, New York 10017, Attention: Bradley Razook, and, if to the
Company, shall be sufficient in all respects if delivered or sent to the Company
by facsimile to (805) 981-8663 or by certified mail to the Company at 31365 Oak
Crest Drive, Suite 200, Westlake Village, CA 91361, Attention: Wendy Simpson

 

11.           Governing Law.  This Agreement shall be construed in accordance
with and governed by the substantive laws of the State of New York, without
regard to conflict of laws principles. The Purchasers, the Placement Agent and
the Company hereby irrevocable and unconditionally submit to the jurisdiction of
any court of the State of New York or any federal court sitting in the State of
New York for purposes of any suit, action or other proceeding arising out of
this Agreement (and the parties agree not to commence any action, suit or
proceedings relating thereto except in such courts) and agree that service of
any process, summons, notice or document delivered by hand or sent by U.S.
registered mail to the parties’ respective address set forth above shall be
effective for service of process for any action, suit or proceeding brought
against such party in any such court. The parties hereby irrevocably and
unconditionally waive any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or any of the transactions
contemplated hereby in the courts of the State of New York or any federal court
sitting in the State of New York. THE PARTIES WAIVE THE RIGHT TO A TRIAL BY JURY
IN ANY SUCH DISPUTE.

 

12.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and may be
amended only in a writing that is executed by each of the parties hereto.

 

13.           Counterparts.  This Agreement may be executed in separate
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to constitute one and the same instrument.  Executed
counterparts may be delivered by facsimile.

 

14.           Construction.  When used herein, the phrase “to the knowledge of”
the Company or “known to” the Company or any similar phrase means the actual
knowledge of the Chief Executive Officer, Chief Financial Officer or Chief
Operating Officer of the Company and includes the knowledge that such officers
would have obtained of the matter represented after reasonable due and diligent
inquiry of those employees of the Company whom such officers reasonably believe
would have actual knowledge of the matters represented.

 

15.           Free Writing Prospectus Legend.  The Company has filed a
registration statement (including a prospectus) with the SEC for the offering to
which this communication relates. Before you invest, you should read the
prospectus in that registration statement and other documents the Company has
filed with the SEC for more complete information about the Company and this
offering. You may get these documents for free by visiting EDGAR on the SEC Web
site at www.sec.gov. Alternatively, the Company or CSCA Capital Advisors, LLC
will arrange to send you the prospectus if you request it by calling
212-446-9177.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Purchase Agreement to be
executed and delivered as of the date first above written.

 

 

LTC Properties, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Wendy L. Simpson

 

 

 

Title:

Chief Executive Officer and President

 

--------------------------------------------------------------------------------


 

 

DIRECT PURCHASERS

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

INVESTMENT ADVISERS

 

 

 

 

 

 

[                   ] on behalf of itself (solely with respect to paragraph 4)
and each Client set forth under its name on Schedule B

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

[              ]

 

 

Title:

[              ]

 

--------------------------------------------------------------------------------


 

 

CUSTOMERS

 

 

 

 

 

Each of the Several persons or entities listed under the heading “Account Name”
on Attachment [   ] to Schedule C hereto

 

 

 

 

By:

[            ], as agent and attorney-in-fact

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[            ] on behalf of itself and solely with respect to paragraph 5

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

NAME OF DIRECT PURCHASERS

 

NUMBER OF SHARES

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE B

 

NAME OF INVESTMENT ADVISER

 

NUMBER OF SHARES

 

 

 

[            ]

 

 

 

 

 

CLIENTS

 

 

 

 

 

[            ]

 

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE C

 

NAME OF BROKER DEALER:

 

NUMBER OF SHARES

 

 

 

[                            ]

 

 

 

 

 

Customers for whom it is signing this Agreement as agent and attorney-in-fact:

 

The amount set forth opposite such name on Attachment [  ] to Schedule C hereto
under the heading “Amount” (in the aggregate [              ])

 

 

 

Each of the several persons or entities set forth under the heading “Account
Name” on  Attachment [  ] to Schedule C hereto

 

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE D

 

Aggregate Purchase Amount

 

[                   ]

 

$

[            ]

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Opinion of Ballard Spahr LLP

 

·        The Company is a corporation duly incorporated and validly existing
under and by virtue of the laws of the State of Maryland and is in good standing
with the State Department of Assessments and Taxation of Maryland.

 

·        The Company has the requisite corporate power and authority to own or
lease its properties and to conduct its business as described in the Base
Prospectus under the caption “Our Company”, to enter into the Purchase Agreement
and the Placement Agent Agreement (collectively, the “Agreements”) and to carry
out all the terms and provisions of the Agreements to be carried out by it.

 

·        The authorized stock of the Company is as set forth in the third
paragraph of the section of the Base Prospectus entitled “General Description of
the Offered Securities” and consists of (i) 45,000,000 shares of Common Stock,
par value $0.01 per share (“Common Stock”), and (ii) 15,000,000 shares of
preferred stock, par value $0.01 per share (“Preferred Stock”) of which
2,000,000 shares  have been classified as 8.5% Series C Cumulative Convertible
Preferred Stock (the “Series C Preferred Stock”), 2,200,000 shares have been
classified as 8.5% Series E Cumulative Convertible Preferred Stock (the
“Series E Preferred Stock”), and 6,640,000 shares have been classified as of
8.0% Series F Cumulative Preferred Stock, (the “Series F Preferred Stock”).

 

·        The issuance and sale of the Securities pursuant to the Purchase
Agreement have been duly authorized by all necessary corporate action on the
part of the Company and, when issued and delivered by the Company against
payment of the agreed consideration therefor in accordance with the provisions
of the Purchase Agreement, the Securities will be validly issued, fully paid and
non-assessable.

 

·        No holders of outstanding shares of stock of the Company are entitled
to any preemptive or other similar rights under the Maryland General Corporation
Law (the “MGCL”) or under the Charter or Bylaws of the Company to subscribe for
or purchase any of the Capital Shares.

 

·        The execution and delivery of the Agreement(s) have been duly
authorized by all necessary corporate action on the part of the Company and the
Agreements have been executed and delivered by the Company.

 

·        The execution, delivery and performance of the Agreement(s) and the
issuance and delivery of the Securities will not conflict with or result in a
violation of the provisions of the Charter or Bylaws of the Company, the laws of
the State of Maryland (other than securities laws and tax laws as to which we
express no opinion), or to our knowledge any decree, judgment or order of any
Maryland governmental authority applicable by name to the Company.

 

--------------------------------------------------------------------------------


 

·        The Securities conform as to legal matters in all material respects to
the description of the Common Stock of the Company set forth in the section of
Base Prospectus entitled “Description of Our Common Stock”.

 

·        The Series C Preferred Stock conforms as to legal matters in all
material respects to the description thereof set forth under the subheading
“Series C Preferred Stock” in the section of the Base Prospectus entitled
“Description of Our Preferred Stock”.

 

·        The Series E Preferred Stock conforms as to legal matters in all
material respects to the description thereof set forth under the subheading
“Series E Preferred Stock” in the section of the Base Prospectus entitled
“Description of Our Preferred Stock”.

 

·        The Series F Preferred Stock conforms as to legal matters in all
material respects to the description thereof set forth under the subheading
“Series F Preferred Stock” in the section of the Base Prospectus entitled
“Description of Our Preferred Stock”.

 

·        The statements in the section of the Base Prospectus entitled “Certain
Provisions of Maryland Law and of Our Charter and Bylaws”, insofar as such
statements purport to summarize provisions of the Charter or Bylaws of the
Company or the MGCL, are accurate in all material respects.

 

No authorization, approval, order or consent of, or filing with, any court or
governmental authority of the State of Maryland pursuant to any law of the State
of Maryland is necessary in connection with the consummation of the transactions
contemplated by the Agreement(s), except those, if any, which have already been
obtained or rendered (and except as may be required under the securities laws or
tax laws of the State of Maryland, as to which we express no opinion).

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Opinion of Reed Smith LLP

 

·        The Registration Statement has been declared effective under the Act;
any required filing of the Prospectus pursuant to Rule 424(b) under the Act has
been made in the manner and within the time period required by such Rule 424(b);
and, to the best of our knowledge, based solely on one or more certificates of
one or more officers of the Company and having been so advised by a member of
the staff of the SEC in a telephonic conversation on the date hereof, no stop
order suspending the effectiveness of the Registration Statement, and no order
directed at any document incorporated by reference in the Registration Statement
or the Prospectus or any amendment or supplement thereto, has been issued, nor,
to the best of our knowledge, based solely on one or more certificates of one or
more officers of the Company, has any proceeding for that purpose been
instituted or threatened by the SEC.

 

·        The Registration Statement and the Prospectus (including the documents
incorporated by reference therein) comply as to form in all material respects
with the applicable requirements of the Act, the Exchange Act and the respective
rules and regulations of the SEC thereunder with respect to the offering of the
Securities by the Company; provided, however, that we express no opinion with
respect to the financial statements, the notes thereto and related schedules and
the accuracy of the other financial, numerical, statistical and accounting data
included or incorporated by reference therein, or omitted therefrom.  In passing
upon the compliance as to form of the Registration Statement and the Prospectus,
we have assumed that the statements made therein are correct and complete.  We
express no opinion with respect to any securities covered under the Registration
Statement other than the Securities.

 

·        The statements included or incorporated by reference in the
Registration Statement and the Prospectus under the captions “Risk
Factors—Congress and the States Have Enacted Health Care Reform and Budget
Measures”, “Business—Government Regulation” and “Business—Legislative
Developments” insofar as such statements constitute a summary of the legal
matters referred to therein, constitute accurate summaries or descriptions
thereof in all material respects.

 

·        The Company is not and, after giving effect to the offering and sale of
the Securities by the Company as provided for in the Purchase Agreement, will
not be an “investment company” or an entity “controlled” by an “investment
company,” as such terms are defined in the Investment Company Act.

 

·        Assuming the due authorization, execution and delivery of the
Agreements by the Company and the other parties thereto (such other parties, the
“Other Parties”): (a) the execution, delivery and performance of the Agreements,
and the issuance, sale and delivery of the Securities by the Company as provided
for in the Agreements does not (i) violate any California, New York or federal
order, decree, judgment, statute, law, rule or regulation (other than federal or
state securities laws, which are specifically addressed elsewhere herein) to
which the Company or any of its property or assets is subject and of which we
have knowledge or (ii) result in a material breach of, or constitute (upon
notice or lapse of time or both) a material default under,

 

--------------------------------------------------------------------------------


 

or result in any material violation of, or result in the creation or imposition
of any lien, charge, encumbrance upon any material property or assets of the
Company and its Subsidiaries taken as a whole pursuant to, any material
contract, agreement, loan document or indenture filed as an exhibit to (A) the
Company’s Annual Report on Form 10-K for the year ended December 31, 2009,
(B) the Company’s Quarterly Report on Form 10-Q for the period ended March 31,
2010, or (C) the Company’s Quarterly Report on Form 10-Q for the period ended
June 30, 2010 and (b) each of the Agreements is a valid and binding agreement of
the Company, enforceable against the Company in accordance with its terms.  No
opinion is expressed in this paragraph 1: (I) as to any antifraud laws that may
be applicable; or (II) with respect to, or the effect of, any financial,
numerical, statistical or accounting data or information.

 

·                       Except for permits and similar authorizations required
under state securities or Blue Sky laws, as to which we express no opinion, to
the best of our knowledge, no consent, approval, license, authorization or other
order of any California, Delaware, New York or federal court, regulatory body,
administrative agency or other governmental body is required to be obtained by
the Company in connection with the issuance and delivery of the Securities by
the Company as provided for in the Purchase Agreement, except for any such
consent, approval, license, authorization or other order that has been obtained.

 

·                       Based solely on one or more certificates of one or more
officers of the Company and the Subsidiaries, to the best of our knowledge, and
with the additional understanding that we have made no independent review or
search of any dockets or records or made inquiries of any court, administrative
agency or governmental authority or otherwise conducted any independent
investigation, no legal or governmental proceedings are pending or threatened to
which the Company or any of its Subsidiaries is a party or to which the property
of the Company is subject and that are required to be described in the
Registration Statement or the Prospectus and are not described therein.

 

·                       Commencing with its taxable year ending December 31,
1992, the Company has been organized and operated in conformity with the
requirements for qualification and taxation as a “real estate investment trust”
under the Internal Revenue Code of 1986, as amended (the “Code”), and its
proposed method of operation, as described in the Charter or Bylaws of the
Company, the Registration Statement, the Prospectus and the representations by
the Company, will enable the Company to continue to meet the requirements for
qualification and taxation as a “real estate investment trust” under the Code.

 

·                       The statements included in the Company’s Annual Report
on Form 10-K for the year ended December 31, 2009 set forth under the caption
“Taxation of Our Company” and included in or incorporated by reference in the
Registration Statement and the Prospectus under the captions “Certain U.S.
Federal Income Tax Considerations,” to the extent such information constitutes
matters of law, summaries of legal matters, or legal conclusions, have been
reviewed by us and are accurate in all material respects.

 

In addition, in the course of the preparation of the Registration Statement and
the Prospectus, we have participated in conferences with officers and other
representatives of the Company and with representatives of the Company’s
independent auditors, at which conferences the contents of the Registration
Statement and the Prospectus and related matters were discussed. 

 

--------------------------------------------------------------------------------


 

Although we are not passing upon, and do not assume any responsibility for, the
accuracy, completeness or fairness of the statements contained in the
Registration Statement and the Prospectus and have not made any independent
check or verification thereof, during the course of such participation (relying,
as to the factual matters underlying the determination of materiality, to a
large extent upon the statements of officers or other representatives of the
Company), no facts came to our attention that caused us to believe that the
Registration Statement, at the time it became effective, contained or contains
any untrue statement of a material fact or omitted or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, or that the Prospectus, as of its date and the date
hereof, contained or contains any untrue statement of a material fact required
to be stated therein or omitted or omits to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; it being understood that we express no belief with respect
to (I) the financial statements, the notes thereto and related schedules and
other financial, numerical, statistical and accounting data included in,
incorporated by reference in, or omitted from, the Registration Statement or
Prospectus or (II) any of the material contained under the heading “Plan of
Distribution” in the Registration Statement or the Prospectus.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Comfort Letter

 

1.                                       We are an independent registered public
accounting firm with respect to the Company within the meaning of the Act and
the applicable rules and regulations adopted by the Securities and Exchange
Commission (the “SEC”) and the Public Company Accounting Oversight Board (United
States) (the “PCAOB”).

 

2.                                       In our opinion, the consolidated
financial statements and financial statement schedule audited by us and included
in the Company’s Annual Report on Form 10-K at December 31, 2009, and
incorporated by reference in the Registration Statement comply as to form in all
material respects with the applicable accounting requirements of the Act and the
Securities Exchange Act of 1934 (the “Exchange Act”) and the related rules and
regulations adopted by the SEC.

 

3.                                       We have not audited any financial
statements of the Company as of any date or for any period subsequent to
December 31, 2009. We also have not audited the effectiveness of the Company’s
internal control over financial reporting as of any date subsequent to
December 31, 2009. The purpose (and therefore the scope) of our audit for the
year ended December 31, 2009 was to enable us to express our opinion on (i) the
consolidated financial statements at December 31, 2009 and for the year then
ended, but not on the financial statements for any interim period within such
year, and (ii) the effectiveness of the Company’s internal control over
financial reporting, as of December 31, 2009, but not on the effectiveness of
the Company’s internal control over financial reporting as of any date or for
any period within the year ended December 31, 2009. Therefore, we are unable to
express and do not express an opinion on: the unaudited consolidated balance
sheets at March 31, 2010 and June 30, 2010, the unaudited consolidated
statements of income for the three month-periods ended March 31, 2010 and 2009,
and June 30, 2010 and 2009, and the six-month periods ended June 30, 2010 and
2009, or the unaudited consolidated statements of cash flows for three-month
periods ended March 31, 2010 and 2009 and the six-month periods ended June 30,
2010 and 2009, all incorporated by reference in the Registration Statement from
the Company’s Quarterly Reports on Form 10-Q for the quarters ended March 31 and
June 30, 2010; or on the financial position, results of operations or cash flows
as of any date or for any period subsequent to December 31, 2009; or on the
effectiveness of the Company’s internal control over financial reporting as of
any date or for any period within the year ended December 31, 2009 or subsequent
to December 31, 2009.

 

4.                                       For purposes of this letter, we have
read the 2010 minutes and written consent of the meetings of the shareholders
and the Board of Directors and committees thereof as set forth in the minute
books through August 2, 2010, officials of the Company having advised us that
the minutes of all such meetings through that date were set forth therein except
for the meetings of the Board of Directors, the Audit Committee, the
Compensation Committee, and the Nominating and Corporate Governance Committee,
which occurred on May 26, 2010; the meetings of the Board of Directors and the
Audit Committee, which occurred on June 25, 2010; and the meetings of the Board
of Directors, the Audit

 

C-1

--------------------------------------------------------------------------------


 

Committee, the Compensation Committee, and the Nominating and Corporate
Governance Committee, which occurred on July 30,2010, for which minutes have not
been approved. With respect to these meetings, we have obtained from the
Secretary a summary of the topics discussed at these meetings. We have also
carried out other procedures to August 2, 2010:

 

a.               With respect to the three-month periods ended March 31 and
June 30, 2010 and 2009 and the six-month periods ended June 30, 2010 and 2009,
we have:

 

1)              performed the procedures specified by the PCAOB for a review of
interim financial information as described in AU 722, Interim Financial
Information, on the unaudited consolidated financial statements for these
periods, described in 3. above, included in the Company’s quarterly reports on
Forms 10-Q for the quarters ended March 31and June 30, 2010 incorporated by
reference in the Registration Statement; and

 

2)              inquired of certain officials of the Company who have
responsibility for financial and accounting matters as to whether the unaudited
condensed consolidated financial statements referred to under 4.a.(1) comply as
to form in all material respects with the applicable accounting requirements of
the Exchange Act as it applies to Form 10-Q and the related rules and
regulations adopted by the SEC.

 

The foregoing procedures do not constitute an audit conducted in accordance with
the standards of the PCAOB. Also, they would not necessarily reveal matters of
significance with respect to the comments in the following paragraph.
Accordingly, we make no representations as to the sufficiency of the foregoing
procedures for your purposes.

 

5.                                       Officials of the Company have advised
us that no consolidated financial statements as of any date or for any period
subsequent to June 30, 2010 are available; accordingly, the procedures carried
out by us with respect to changes in financial statement items after June 30,
2010 have, of necessity, been even more limited than those with respect to the
periods referred to in 4. above. We have inquired of certain officials of the
Company who have responsibility for financial and accounting matters as to
whether: (i) at August 2, 2010 there was any increase in bank borrowings,
mortgage loans payable, bonds payable and capital lease obligations of the
Company or any decreases in consolidated total equity of the Company as compared
with the amounts shown on the December 31, 2009 audited consolidated balance
sheet incorporated by reference in the Registration Statement, or (ii) for the
period from July 1, 2010 to August 2, 2010 there were any decreases, as compared
with the corresponding period in the preceding year, in consolidated revenue or
consolidated income from continuing operations, except in all instances for
changes, increases, or decreases that the Registration Statement discloses have
occurred or may occur. On the basis of these inquiries and our reading of the
minutes as described in 4. above, nothing came to our attention that caused us
to believe that there was any such change, increase, or decrease, except in all
instances for changes, increases, or decreases that the Registration Statement
discloses have occurred or may occur.

 

--------------------------------------------------------------------------------


 

6.                                       Audits of the consolidated financial
statements for the periods referred to in the introductory paragraph of this
letter were comprised of audit tests and procedures deemed necessary for the
purpose of expressing an opinion on such financial statements taken as a whole.
For neither the periods referred to therein nor any other period did we perform
audit tests for the purpose of expressing an opinion on individual balances of
accounts or summaries of selected transactions such as those procedures
enumerated below, and accordingly, we do not express an opinion thereon.

 

7.                                       However, for purposes of this letter we
also read the items identified by you on the attached copies of selected
pages of the Company’s prospectus supplement dated August 2, 2010, the Company’s
Annual Report on Form 10-K for the year ended December 31, 2009, the Company’s
2010 proxy statement, and the Company’s Forms 10-Q for the quarters ended
March 31 and June 30, 2010, and have performed the following additional
procedures, identified in the letters below:

 

A.           Compared to or derived from amounts in the Company’s audited
consolidated financial statements (including the notes thereto) and related
financial statement schedules included in the Company’s Annual Report on
Form 10-K for the year ended December 31, 2009 and found the amounts or
percentages to be in agreement.

 

B.             Compared to or derived from amounts in manually prepared analyses
prepared by the Company from information included in its accounting records and
found the amounts or percentages to be in agreement.  With respect to the
salary, fees earned or paid in cash, bonus, stock awards, option awards and all
other compensation disclosed or listed in the summary compensation  table and
director compensation table and the related footnotes on pages 19-21, 23, 27,
and 33, respectively, of the 2010 proxy statement, we make no legal
representations as to questions of legal interpretation regarding the
completeness or appropriateness of the Company’s determination of what
constitutes executive compensation for purposes of the SEC disclosure
requirements on executive compensation.

 

In addition, we do not comment on the following:

 

·                  Location

·                  Type of property

·                  Asset mix, investment asset mix, operational asset mix,
geographical asset mix

·                  Classification as and definition of same store

 

C.             Verified the arithmetic accuracy of the amount or percentage
through recomputation.

 

D.            Compared to or derived from amounts in the Company’s unaudited
consolidated financial statements included in the Company’s Quarterly Report on
Forms 10-Q for the quarters ended March 31 and June 30, 2010 and found the
amounts or percentages to be in agreement.

 

--------------------------------------------------------------------------------


 

E.              Compared to or derived from amounts in the Company’s audited
consolidated financial statements (including the notes thereto) and related
financial statement schedules included in the Company’s Annual Report on
Form 10-K for the year ended December 31, 2009 and noted amount was different. 
The correct amount provided by the Company is noted adjacent to the typed
amount.

 

F.              Proved the arithmetic accuracy of the percentages or amounts
within the capitalization table on page S-11 of the prospectus supplement, based
on the data in the information as set forth or incorporated by reference in the
Registration Statement including the Company’s prospectus supplement dated
August 2, 2010, accounting records, and analyses. We make no comment as to the
appropriateness or completeness of the Company’s determination of the Regulation
S-K requirements for quantitative and qualitative disclosures about market risks
nor with respect to the reasonableness of the assumptions underlying the
disclosures.

 

8.                                       It should be understood that we make no
representations regarding questions of legal interpretation or regarding the
sufficiency for your purposes of the procedures enumerated in the preceding
paragraph; also, such procedures would not necessarily reveal any material
misstatement of the amounts or percentages listed above.  Further, we have
addressed ourselves solely to the foregoing data as set forth in the
registration statement and make no representations regarding the adequacy of
disclosure or regarding whether any material facts have been omitted.

 

--------------------------------------------------------------------------------